DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,774,016. Although the claims at issue are not identical, they are not patentably distinct from each other because Patent ‘016 teaches a method of reducing the mutagenicity of polycyclic aromatic compounds having one or more bay regions, which method comprises: identifying a composition comprising one or more polycyclic aromatic compounds, wherein the one or more polycyclic aromatic compounds each comprise at least one bay region; contacting the polycyclic aromatic compounds with alkylating agent selected from styrene and hexene in the presence of a catalyst selected from Lewis acids and protonic acids to provide one or more polycyclic aromatic compounds that are alkylated at a position blocking the at least one bay region; and recovering the alkylated polycyclic aromatic compounds, wherein the mutagenicity of the alkylated polycyclic aromatic compounds is less than 1.0.

Allowable Subject Matter
Claims 1-21 are allowable over the prior art. The prior art does not teach or fairly suggest a process for reducing mutagenicity of polyaromatics comprising providing a composition comprising one or more polycyclic aromatic compounds, wherein the one or more polycyclic aromatic compounds each comprise at least one bay region; contacting the polycyclic aromatic compounds with alkylating agent selected from styrene and hexene in the presence of a catalyst selected from Lewis acids and protonic acids to provide one or more polycyclic aromatic compounds that are alkylated at a position blocking the at least one bay region to alkylate the polycyclic aromatic compounds; wherein the mutagenicity of the alkylated polycyclic aromatic compounds is less than 1.0.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON PREGLER/Primary Examiner, Art Unit 1772